Citation Nr: 1745781	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  08-33 955A	) 	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an extension of a temporary total evaluation for right knee disability, pursuant to 38 C.F.R. § 4.30, beyond December 14, 2008.

2.  Entitlement to an effective date earlier than December 15, 2008, for the grant of a total rating based on individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to February 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

Specifically, the May 2008 rating decision, in part, granted a temporary total convalescent rating for right knee disability from January 17, 2008 to June 1, 2008 pursuant to 38 C.F.R. § 4.30.  The May 2009 rating decision, in part, granted a TDIU effective December 15, 2008.

The issue of entitlement to an effective date earlier than December 15, 2008, for the award of a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is in receipt of a temporary total evaluation for right knee disability from January 17, 2008 to December 14, 2008. 

2. A TDIU rating has been in effect since December 15, 2008, and such 100 percent rating has been found to be permanent in nature.


CONCLUSION OF LAW

The issue of entitlement to an extension of a temporary total convalescent rating for right knee disability beyond December 15, 2008 under 38 C.F.R. § 4.30  is moot.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2014); 38 C.F.R. § 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veteran underwent right knee surgery for his service-connected knee disability on January 17, 2008 and, in March 2008, the Veteran requested a temporary total convalescent rating for right knee disability.  

In a May 2008 rating decision, the RO granted a temporary total convalescent rating for right knee disability from January 17, 2008 to June 1, 2008 pursuant to 38 C.F.R. § 4.30.  The Veteran disagreed with this decision requesting an extension of his temporary total evaluation for convalescence and perfected an appeal.  Subsequently, by rating decision dated in May 2009, the RO granted an extension of the temporary total evaluation for convalescence through December 14, 2008.  

A temporary total (100 percent) rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  Such total rating will be followed by appropriate schedular evaluations.  Total ratings will be assigned under this section if treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement or the necessity for continued use of a wheelchair or crutches, regular weight- bearing being prohibited; or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Extensions of one, two or three months beyond the initial three months may be made under paragraph (a)(1), (2), or (3) of this section.  Extensions of one or more months up to six months beyond the initial six months period may be made under paragraph (a)(2) or (3) of this section upon approval of the Adjudication Officer.  38 C.F.R. § 4.30(b). 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  In a May 2009 rating decision, the RO granted a TDIU rating, effective December 15, 2008.  It was determined that this total (100 percent) rating was permanent.  Hence, the Veteran has had a permanent 100 percent TDIU rating from December 15, 2008 to the present.  This grant of a TDIU rating renders the issue of entitlement to an extension of a temporary 100 percent convalescent rating moot, as the Veteran already had a permanent 100 percent TDIU rating prior to and throughout the entire period of his January 2008 right knee surgery and subsequent convalescence.  The Board finds that the issue of entitlement to an extension of a temporary total convalescent rating beyond December 14, 2008 has been rendered moot, and must be dismissed. 

There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning entitlement to an extension of a temporary total convalescent rating beyond December 14, 2008 and it is dismissed.  See 38 U.S.C.A. §§ 7104, 7105, 7108 (West 2014); 38 C.F.R. § 20.101  (2016).


ORDER

The claim for an extension of a temporary total convalescent rating for right knee disability beyond December 14, 2008 is dismissed.


REMAND

With regard to the TDIU issue, a review of the record shows that the Veteran has been unemployed since October 2006.  Significantly, an October 2006 formal claim for a TDIU shows that the Veteran last worked as an office clerk on October 25, 2006.  Furthermore, the Veteran's claim for a TDIU has been pending since October 2006.  Significantly, by rating decision dated in August 2007, the RO denied a TDIU and the Veteran submitted a timely notice of disagreement in October 2007.  However, no statement of the case was ever issued regarding the August 2007 rating decision so the claim has been pending since the October 2006 claim.  

The Veteran has only met the threshold criteria for entitlement to TDIU under 38 C.F.R. § 4.16(a) since December 15, 2008.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

A review of the claims file shows an October 2006 statement from the Veteran noting that he lost a significant amount of time from work due to his knee problems.  Similarly, in an October 2006 statement from the Veteran's former employer it was noted that the Veteran was terminated from employment in October 2006 due to his inability to consistently work 40 hours per week.  A January 2007 VA treatment record also notes that the Veteran's previous employer had "ended his work" due to him having to take time off due to right knee pain and going to the doctor's office.  A February 2007 VA treatment record described the Veteran's right knee pain as "debilitating" and noted that the Veteran recently lost his job secondary to the limitations he was experiencing because of his right knee disability.  It was suggested that the Veteran enter VA's vocational rehabilitation program so that he could gain some employment.  

The Veteran has been in receipt of Social Security disability benefits since January 17, 2008, the date of the Veteran's right knee surgery.  Significantly, November 2008 correspondence from the Social Security Administration (SSA) notes the Veteran's contention that he was unable to work as early as October 2006 due to right knee disability, low back pain, diabetes, high blood pressure, and high cholesterol, however SSA found that the Veteran's conditions did not prevent him from working until January 17, 2008.

A January 2009 VA contract examination shows that the Veteran's right knee disability affects his activities of daily living.  Specifically, he had difficulty using the toilet, dressing, and walking.  It was also noted that the Veteran's right knee disability affected his usual occupation in that he could not perform most aspects of his occupation.  It was noted that the Veteran's condition affected his recreational activities in that he could not play sports or do physical activities and that he "can't do anything."  Finally, it was noted that the Veteran's right knee disability affected his ability to drive as he could not drive long distances and had to stop every 30 to 45 minutes to stretch and rest.

Given the above, the Board finds that the Veteran's claim for a TDIU under the provisions of 38 C.F.R. § 4.16(b) prior to December 15, 2008 should be submitted to the Director of Compensation and Pension for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis.  The Board finds that the fact that the evidence discussed above is plausible evidence that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities prior to December 15, 2008.  Accordingly, the Board finds that the claim should be submitted to the Director of Compensation and Pension for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b).  

Furthermore, while the record shows that the Veteran has been in receipt of SSA disability benefits since January 17, 2008, a review of the claims file does not reveal that any attempt has been made to obtain the Veteran's complete records from SSA.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of records from SSA regarding the Veteran's award of disability benefits beginning January 17, 2008.
2. Refer this case to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular TDIU, prior to December 15, 2008, under the provisions of 38 C.F.R. § 4.16(b).

3. After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


